Citation Nr: 0501235	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-19 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a heart disorder to 
include arteriosclerotic heart disease and/or heart 
arrhythmia.  

2.  Entitlement to a rating in excess of 40 percent for 
thoracic spine disc disease.  

3.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty for over 20 years and 
retired in May 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  It 
is noted that the RO initially denied service connection for 
a heart disorder in July 2000.  The veteran was notified in 
August 2000.  In December 2001, a VCAA letter was sent to the 
veteran advising him that the law had changed and that the RO 
would again consider this claim.  This appeal ensued 
following a July 2002 rating determination which again denied 
service connection for a heart disorder (ASHD).  In December 
2003, the RO denied service connection for arrhythmia 
(claimed as irregular heart beat due to IV allergy).  The 
claims have now been combined for reasons of clarity.  

The issues of entitlement to rating in excess of 40 percent 
for thoracic spine disc disease and entitlement to a 
compensable rating for bilateral hearing loss will be 
addressed at the end of this decision under the heading, 
"REMAND."  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A heart disorder to include arteriosclerotic heart 
disease and/or heart arrhythmia.   is not of service origin.  

2.  There is no competent medical evidence of heart 
arrhythmia




CONCLUSION OF LAW

A heart disorder or a chronic heart disorder manifested by 
heart arrhythmia was not incurred in or aggravated by 
military service and heart disorder to include 
arteriosclerotic heart disease may not be presumed to have 
been incurred inservice. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of VCAA letters in December 
2001, November 2002, February 2003, and June 2003, and also 
by a May 2003 statement of the case (SOC).  By means of these 
documents, the veteran was told of the requirements to 
establish increased ratings and of the reasons for the denial 
of his claims.  The VCAA letters and the SOC advised him as 
to what evidence the RO had in its possession and what 
evidence was still needed.  Specifically, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  As noted earlier, the claim for service connection 
for a heart disorder was initially denied in July 2000.  
After enactment of VCAA in November 2000, the veteran was 
notified of the changes in law in December 2001, and his 
claim was reconsidered.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The numerous VCAA letters and the May 2003 SOC clearly 
reflect that his claim was readjudicated based upon all the 
evidence of record with consideration of VCAA.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records (SMRs) and VA treatment records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the Board concludes that no further 
assistance to the veteran is required.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as heart 
disorder to include arteriosclerotic heart disease to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Entitlement to service connection for heart disorder to 
include arteriosclerotic heart disease and/or heart 
arrhythmia

Factual Background

A review of the service medical records is negative for 
symptoms, history of, or findings of any heart disorder to 
include arteriosclerotic heart disease or arrhythmia.  What 
they do show is that the veteran had an allergic reaction in 
November 1971 to "IVP" dye.  It was subsequently noted that 
this dye was not used in additional tests and no sequelae was 
reported.  Subsequently dated records do not reflect 
residuals of this incident.  Post service VA treatment 
records, dated in 1991, include a notation that the veteran's 
chronic illnesses include arteriosclerotic heart disease.    

In a March 2003 statement, the veteran asserted that his 
heart arrhythmia was secondary to an intravenous (IV) test 
which he had a reaction to causing his heart to malfunction.  
He was subsequently told by a physician that his medical 
records included notations that no IV dye was to be used when 
tests were run on the veteran.  He said that this physician 
told him that he probably developed heart arrhythmia as a 
result of his reaction to the dye.  His representative added 
in a September 2003 statement that the veteran was not 
requesting service connection for arteriosclerotic heart 
disease but arrhythmia.  

Analysis

Based on the foregoing, service connection is not warranted 
for arteriosclerotic heart disease.  This disorder was not 
noted in service, or until many years after service, and 
there is no objective evidence in the record that link this 
condition to any incident of service.  As to the claim for 
heart arrhythmia, the Board notes that a review of the record 
does not show that the veteran currently has this condition 
or any residuals of such.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of a disorder associated with arrhythmia, the claim must be 
denied.

As noted above, service connection has been denied for 
arteriosclerotic heart disease separately.  Although the 
veteran reported that he was told that he has arrhythmia by a 
physician, and that this condition is due to his inservice 
allergic reaction to test dye.  However, what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities is simply 
too attenuated and inherently unreliable to constitute 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69,77 
(1995).  Thus, the veteran's claim that he was told he had 
heart arrhythmia due to the inservice incident does not 
constitute competent evidence of a current disability.  
Further, the record does not support the veteran's report 
that he was found to have a disorder associated with the 1971 
allergic reaction.  

Inasmuch as the evidence on file does not show that the 
veteran had a heart disorder until man y years after service, 
and as heart arrhythmia is not clinically indicated, the 
Board must conclude that no additional development, to 
include additional medical examination or medical opinion, is 
reasonable based upon the facts of this case.  See § 3 of the 
VCAA (codified as amended at 38 U.S.C. § 5103A(d)); Hickson 
v. West, 12 Vet. App. 247, 253 (1999), Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Consequently, the Board finds that, in 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  Thus, the Board concludes that 
further development and further expending of VA's resources 
is not warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a heart disorder, to include ASHD and a 
condition manifested by heart arrhythmia.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran's contentions have been considered, he is 
only competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  There is no evidence of record that he has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

Entitlement to service connection for a heat disorder to 
include arteriosclerotic heart disease or heart arrhythmia is 
denied.  


REMAND

The veteran asserts that his service-connected thoracic disc 
disease back disorder warrants an evaluation in excess of 40 
percent rating currently assigned.  The RO recently granted 
service connection for lumbar spine disc disease with 
traumatic arthritis at L5-S1 and assigned a 40 percent rating 
for that condition.  Both the thoracic and lumbar spine 
disorders are rated under Diagnostic Codes, to include 5293.  

During the pendency of this appeal, there were significant 
changes in the regulations pertaining to back disorders.  A 
review of the claims file reflects that the veteran's claim 
for an increased rating for thoracic spine disease was 
considered under the old and the regulations effective 
September 22, 2002.  However, effective September 26, 2003, 
the entire section of the rating schedule that addresses 
disabilities of the spine was revised. 68 Fed. Reg. 51,454-
458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  These regulations have not been 
applied to the veteran's claim.  Moreover, the veteran 
contends that his thoracic spine disorder warrants a rating 
in excess of 40 percent and that he has not undergone a 
thorough orthopedic examination in approximately two years.  
Under the circumstances of this case, the Board is also of 
the opinion that a VA examination is required to address the 
current severity of the thoracic spine condition.  

The veteran also contends that his hearing loss is worse than 
it was at the time of the 2002 VA audiometric examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current extent and severity of all 
symptoms and impairment from the 
veteran's service-connected thoracic 
spine disc disease.  The claims folder 
must be made available to and reviewed by 
the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.  
Any indicated studies, including an X-ray 
study, and range of motion testing in 
degrees should be performed.  In 
reporting the results of range of motion 
testing, the examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  The examiner 
should specifically address whether there 
is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal 
spinal contour; muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups; and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neurologic manifestations 
due to the service-connected disability.  
Any functional impairment of the lower 
extremities due to the congenital anomaly 
with hypoplastic vertebrae/congenital 
spondylolisthesis should be identified, 
and the examiner should assess the 
frequency and duration (number of days) 
of any incapacitating episodes (episodes 
requiring bed rest prescribed by a 
physician and treatment by a physician).  
The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected thoracic back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

2.  The RO should schedule the veteran 
for an audiological examination in order 
to ascertain the extent of his current 
disability due to hearing loss.  
Audiometric testing should be conducted 
as well as Maryland CNC word recognition 
testing.

3.  After completion of # 1 & 2, the AMC 
should readjudicate the claims for an 
increased rating for the service-
connected thoracic spine disc disease and 
for bilateral hearing loss.  As to the 
thoracic spine disc disease, the AMC 
should include consideration of the new 
regulatory criteria for evaluating 
disorders of the spine.

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the AMC, although 
the veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate outcome warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


